Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a blade and a rotor apparatus, classified in F01D5/30, F01D5/3007, F01D7/00.
II. Claims 14-20, drawn to a computer-implemented method, classified in F01D21/003.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, for example one without a bearing, or a ram, or a tangential lean, or a spring or a wedge. Moreover, the product as claimed can be used in a materially different process of using that product, for example, with a method without applying loads to the model, or solving the model, or predicting one or more outputs, or using a finite element model.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
--------------------------------------------------------------------------------------------------------------------
If applicant elects Group I, claims 1-13, this group contains the following groups. Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claim(s) 2, drawn to at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, classified in F01D5/30, F01D5/3007, F01D7/00.
B. Claim(s) 3, 11, drawn to a forward tilt, classified in F01D5/30, F01D5/3007, F01D7/00.
C. Claim(s) 4, 5, 12, drawn to a tangential lean into or away from a direction of rotation, classified in F01D5/30, F01D5/3007, F01D7/00.
D. Claim(s) 6, 7, drawn to a position of the first blade being modeled to simulate and resolve reactions based on a point of attachment between the first blade and the trunnion, wherein at least one of the point of attachment or an orientation of the first blade are determined based on the simulated reactions on the first blade, classified in F01D5/30, F01D5/3007, F01D7/00.
E. Claim(s) 8, 13, drawn to a ram positioned with respect to the first blade in the trunnion, classified in F01D5/30, F01D5/3007, F01D7/00.
F. Claim(s) 9, drawn to a spring or a wedge positioned with respect to the first blade in the trunnion, classified in F01D5/30, F01D5/3007, F01D7/00.

The inventions are independent or distinct, each from the other because:
Inventions A - F are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:
Have a materially different design, mode of operation, function, or effect. Specifically, the invention of Group A further specifies at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, the invention of Group B further specifies a forward tilt, the invention of Group C further specifies a tangential lean into or away from a direction of rotation, the invention of Group D further specifies a position of the first blade being modeled to simulate and resolve reactions based on a point of attachment between the first blade and the trunnion, wherein at least one of the point of attachment or an orientation of the first blade are determined based on the simulated reactions on the first blade, the invention of Group E further specifies a ram positioned with respect to the first blade in the trunnion, the invention of Group F further specifies a spring or a wedge positioned with respect to the first blade in the trunnion.
Do not overlap in scope, i.e., are mutually exclusive. Specifically, the invention of Group A includes at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, which is not found in the invention of other Groups, the invention of Group B includes a forward tilt, which is not found in the invention of other Groups, the invention of Group C includes a tangential lean into or away from a direction of rotation, which is not found in the invention of other Groups, the invention of Group D includes a position of the first blade being modeled to simulate and resolve reactions based on a point of attachment between the first blade and the trunnion, wherein at least one of the point of attachment or an orientation of the first blade are determined based on the simulated reactions on the first blade, which is not found in the invention of other Groups, the invention of Group E includes a ram positioned with respect to the first blade in the trunnion, which is not found in the invention of other Groups, the invention of Group F includes a spring or a wedge positioned with respect to the first blade in the trunnion, which is not found in the invention of other Groups.
Are not obvious variants, as a reference reading on Group A would not per se render the claims of other Groups obvious, a reference reading on Group B would not per se render the claims of other Groups obvious, a reference reading on Group C would not per se render the claims of other Groups obvious, a reference reading on Group D would not per se render the claims of other Groups obvious, a reference reading on Group E would not per se render the claims of other Groups obvious, a reference reading on Group F would not per se render the claims of other Groups obvious, and vice versa.

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; because the invention of Group A includes the subject matter of at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, which is not found in other Groups, the invention of Group B includes the subject matter of a forward tilt, which is not found in other Groups, the invention of Group C includes the subject matter of a tangential lean into or away from a direction of rotation, which is not found in other Groups, the invention of Group D includes the subject matter of a position of the first blade being modeled to simulate and resolve reactions based on a point of attachment between the first blade and the trunnion, wherein at least one of the point of attachment or an orientation of the first blade are determined based on the simulated reactions on the first blade, which is not found in other Groups, the invention of Group E includes the subject matter of a ram positioned with respect to the first blade in the trunnion, which is not found in other Groups, the invention of Group F includes the subject matter of a spring or a wedge positioned with respect to the first blade in the trunnion, which is not found in other Groups.
the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching for the invention of Group A requires searching for at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, while searching for the invention of Group B requires searching for a forward tilt, while searching for the invention of Group C requires searching for a tangential lean into or away from a direction of rotation, while searching for the invention of Group D requires searching for a position of the first blade being modeled to simulate and resolve reactions based on a point of attachment between the first blade and the trunnion, wherein at least one of the point of attachment or an orientation of the first blade are determined based on the simulated reactions on the first blade, while searching for the invention of Group E requires searching for a ram positioned with respect to the first blade in the trunnion, while searching for the invention of Group F requires searching for a spring or a wedge positioned with respect to the first blade in the trunnion. These searches have to be performed at least in cpc class F01D5/30, F01D5/3007, F01D7/00, which have many thousands of prior arts, which require utilizing word/text strings and search queries. The word/text strings and search queries for each one of the above mentioned inventions is clearly different, evident from the limitations listed above with regard to each invention,
the prior art applicable to one invention would not likely be applicable to another invention. For example, a prior art with at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion of Group A would not likely be applicable to a forward tilt of Group B, or to a tangential lean into or away from a direction of rotation of Group C, or to a position of the first blade being modeled to simulate and resolve reactions based on a point of attachment between the first blade and the trunnion, wherein at least one of the point of attachment or an orientation of the first blade are determined based on the simulated reactions on the first blade of Group D, or to a ram positioned with respect to the first blade in the trunnion of Group E, or to a spring or a wedge positioned with respect to the first blade in the trunnion of Group F, and the same way for other groups, and
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
--------------------------------------------------------------------------------------------------------------------
If applicant elects Group II, claims 14-20, this group contains the following groups. Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claim(s) 15, drawn to a plurality of outputs, and further including combining the outputs to create a weighted output parameter, classified in F01D21/003.
B. Claim(s) 16, drawn to evaluating an outcome of the blade position, classified in F01D21/003.
C. Claim(s) 17, 18, drawn to a finite element model, and the position of the blade is modeled to simulate and resolve reactions based on a point of attachment between the blade and the trunnion, classified in F01D21/003.
D. Claim(s) 19, drawn to a location that is a first location, and further including modifying the location to a second location and repeating the method, classified in F01D21/003.
E. Claim(s) 20, drawn to creating a design space to at least one of lean or tilt the pitch axis within a range, classified in F01D21/003.

The inventions are independent or distinct, each from the other because:
Inventions A - E are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:
Have a materially different design, mode of operation, function, or effect. Specifically, the invention of Group A further specifies a plurality of outputs, and further including combining the outputs to create a weighted output parameter, the invention of Group B further specifies evaluating an outcome of the blade position, the invention of Group C further specifies a finite element model, and the position of the blade is modeled to simulate and resolve reactions based on a point of attachment between the blade and the trunnion, the invention of Group D further specifies a location that is a first location, and further including modifying the location to a second location and repeating the method, the invention of Group E further specifies creating a design space to at least one of lean or tilt the pitch axis within a range.
Do not overlap in scope, i.e., are mutually exclusive. Specifically, the invention of Group A includes a plurality of outputs, and further including combining the outputs to create a weighted output parameter, which is not found in the invention of other Groups, the invention of Group B includes evaluating an outcome of the blade position, which is not found in the invention of other Groups, the invention of Group C includes a finite element model, and the position of the blade is modeled to simulate and resolve reactions based on a point of attachment between the blade and the trunnion, which is not found in the invention of other Groups, the invention of Group D includes a location that is a first location, and further including modifying the location to a second location and repeating the method, which is not found in the invention of other Groups, the invention of Group E includes creating a design space to at least one of lean or tilt the pitch axis within a range, which is not found in the invention of other Groups.
Are not obvious variants, as a reference reading on Group A would not per se render the claims of other Groups obvious, a reference reading on Group B would not per se render the claims of other Groups obvious, a reference reading on Group C would not per se render the claims of other Groups obvious, a reference reading on Group D would not per se render the claims of other Groups obvious, a reference reading on Group E would not per se render the claims of other Groups obvious, and vice versa.

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; because the invention of Group A includes the subject matter of a plurality of outputs, and further including combining the outputs to create a weighted output parameter, which is not found in other Groups, the invention of Group B includes the subject matter of evaluating an outcome of the blade position, which is not found in other Groups, the invention of Group C includes the subject matter of a finite element model, and the position of the blade is modeled to simulate and resolve reactions based on a point of attachment between the blade and the trunnion, which is not found in other Groups, the invention of Group D includes the subject matter of a location that is a first location, and further including modifying the location to a second location and repeating the method, which is not found in other Groups, the invention of Group E includes the subject matter of creating a design space to at least one of lean or tilt the pitch axis within a range, which is not found in other Groups.
the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching for the invention of Group A requires searching for a plurality of outputs, and further including combining the outputs to create a weighted output parameter, while searching for the invention of Group B requires searching for evaluating an outcome of the blade position, while searching for the invention of Group C requires searching for a finite element model, and the position of the blade is modeled to simulate and resolve reactions based on a point of attachment between the blade and the trunnion, while searching for the invention of Group D requires searching for a location that is a first location, and further including modifying the location to a second location and repeating the method, while searching for the invention of Group E requires searching for creating a design space to at least one of lean or tilt the pitch axis within a range. These searches have to be performed at least in cpc class F01D21/003, which have many thousands of prior arts, which require utilizing word/text strings and search queries. The word/text strings and search queries for each one of the above mentioned inventions is clearly different, evident from the limitations listed above with regard to each invention,
the prior art applicable to one invention would not likely be applicable to another invention. For example, a prior art with a plurality of outputs, and further including combining the outputs to create a weighted output parameter of Group A would not likely be applicable to evaluating an outcome of the blade position of Group B, or to a finite element model, and the position of the blade is modeled to simulate and resolve reactions based on a point of attachment between the blade and the trunnion of Group C, or to a location that is a first location, and further including modifying the location to a second location and repeating the method of Group D, or to creating a design space to at least one of lean or tilt the pitch axis within a range of Group E, and the same way for other groups, and
rejections and arguments relating to patentability would need to address different questions of each invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
***************************************************************************************************
***************************************************************************************************
Species
This application contains claims directed to the following patentably distinct species of Fig. 11A, Fig. 11B, and Fig. 11C. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention.
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
---------------------------------------------------------------------------------------------------------------------
Furthermore, this application also contains claims directed to the following patentably distinct species of Fig. 13A/B/C, Fig. 14A, Fig. 14B, Fig. 14C, and Fig. 14D. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention.
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
---------------------------------------------------------------------------------------------------------------------
Furthermore, this application also contains claims directed to the following patentably distinct species of Fig. 17, Fig. 18, Fig. 19, Fig. 20, Fig. 21, Fig. 22, Fig. 23, Fig. 24, Fig. 25, Fig. 26, and Fig. 27. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention.
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
---------------------------------------------------------------------------------------------------------------------
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                      

/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799